McCLENDON, J.,
concurring.
| t While I may have weighed the evidence differently had I been sitting as the trier of fact, I conclude that the jury’s findings are reasonable in light of the record reviewed in its entirety. Stobart v. State through Dept. of Tramp, and Dev., 617 So.2d 880, 882-83 (La.1993). Even though *108an appellate court may feel its own evaluations and inferences are more reasonable than the factfinder’s, reasonable evaluations of credibility, and reasonable inferences of fact should not be disturbed upon review where conflict exists in the testimony. Stobart, 617 So.2d at 882. Therefore, I respectfully concur.